Per Curiam.
This is a disbarment proceeding. The defendant was charged with embezzlement in violation of 13 V.S.A. § 2531 in two separate complaints. Upon a plea of nolo contendere to one, he was found guilty and sentenced by the District Court, Unit No. 6, Windham Circuit. In return for that plea the prosecutor dismissed the second charge.
When the conviction was referred to this Court, the provisions of Administrative Order No. 9, § 12(a) were invoked, and an order issued suspending the defendant from the practice of law. 12 V.S.A. App. VIII. The office of the Attorney General was directed to institute a formal present*432ment, and such a complaint was issued and served on the defendant in Connecticut on March 21, 1979, by a constable authorized to serve process.
The complaint set out the facts constituting conversion to his own use of clients’ funds supporting both the charge to which the defendant entered the plea and the charge dismissed. The defendant filed no answer to the complaint and failed to appear at the hearing before this Court relating to disposition of the charges.
Thus the allegations are unchallenged and the conviction is a matter of record. Violations of the Code of Professional Responsibility, in particular Disciplinary Rules 9-102 (B) (1), (3) and (4) and Rule 1-102, as found in 12 V.S.A. App. IX have been established. It is therefore the clear duty of this Court to remove the defendant from the practice of law. In re Cwpriola, 134 Vt. 548, 367 A.2d 689 (1976.)

Judgment that Norman J. Bernstein is removed from the office of attorney and counsellor at law and solicitor in chancery, and his name is stricken from the rolls.